EXECUTION VERSION

Exhibit 10.2

AMENDMENT NO. 3 TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY

COMPANY AGREEMENT OF

AIREON LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

This Amendment No. 3 to Second Amended and Restated Limited Liability Company
Agreement (this “Amendment”), of Aireon LLC (the “Company”), is dated as of
March 17, 2016 and is entered into by NAV CANADA Satellite, Inc, a Delaware
corporation; Iridium Satellite LLC, a Delaware limited liability company; ENAV
North Atlantic LLC, a Delaware limited liability company; Irish Aviation
Authority Limited, a company organized under the laws of the Republic of
Ireland; and Naviair Surveillance A/S, a Danish limited liability company
(collectively, the “Members”); NAV CANADA, a Canadian corporation; Enav, S.p.A.,
a company formed under the laws of the Italian Republic (“Enav”); Naviair, an
independent state owned company owned by the Kingdom of Denmark, registered with
the Danish Business Authority under CVR-no.: 26 05 97 63; and the Company.  

 

RECITALS

 

A.The Members, NAV CANADA, Enav, Naviair and the Company are party to that
certain Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of February 14, 2014, as amended (the “Operating Agreement”).

B.The Members, NAV CANADA, Enav, Naviair and the Company wish to amend the
Operating Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
agree as follows:

1.Amendments.

a.The definition of “Fourth NAV CANADA Tranche Financing Final Tranche Date”
contained in Article 1 of the Operating Agreement is hereby amended and restated
in its entirety and replaced with the following:

““Fourth NAV CANADA Tranche Financing Final Tranche Date” means [***], 2016.”

2.Except as expressly provided herein, nothing in this Amendment shall be deemed
to waive or modify any of the other provisions of the Operating Agreement.  In
the event of any conflict between the Operating Agreement, any previous
amendment of the Operating Agreement, this Amendment and any subsequent
amendment, the document later in time shall prevail.

3.This Amendment shall be binding upon and shall inure to the benefit of the
successors in interest of the parties hereto.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date first hereinabove set forth.

Aireon LLC

 

By: /S/ Donald L. Thoma                          
Name:  Donald L. Thoma
Title:    CEO

NAV CANADA

 

By: /S/ Neil R. Wilson                              
Name:  Neil R. Wilson
Title:    President & CEO

By: /S/ Brian K. Aitken                              

Name:  Brian K. Aitken

Title:    Executive Vice President, Finance

             and Chief Financial Officer

 

 

 

 

 

 

Enav S.p.A.

 

By:________________________________
Name:
Title:

Naviair

 

 

By: /S/ Morten Dambaek

Name:  Morten Dambaek

Title:    CEO





Signature Page to Amendment No. 3

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



MEMBERS:

NAV CANADA Satellite, Inc.

 

By: /S/ Neil R. Wilson                              
Name:  Neil R. Wilson
Title:    President

By: /S/ B.K. Aitken                              
Name:  B.K. Aitken
Title:    Vice President, Chief Financial

             Officer and Secretary

 

 

 

Iridium Satellite LLC

 

By:  /S/ Matthew J. Desch
Name:  Matthew J. Desch
Title:    Chief Executive Officer





 

Naviair Surveillance A/S

 

By:  /S/ Soren Stahlfest Moller                  
Name:  Soren Stahlfest Moller
Title:    CEO

By:  /S/ Morten Dambaek                          
Name:  Morten Dambaek
Title:

Irish Aviation Authority Limited

 

By:  /S/ Eamonn Brennan                          
Name:  Eamonn Brennan
Title:    Chief Executive

 

 

ENAV North Atlantic LLC

 

By:  ____________________________
Name:
Title:





 

 





 

 

Signature Page to Amendment No. 3

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.